Order issued September 11, 2012




                                                In The
                                   (Court of Appa.t.6
                           iTift1iElistrirt of . Exasat DallaB
                                        No. 05-12-01065-CV


                                    TRACY NIXON, Appellant

                                                  V.

                                ATTORNEY GENERAL, Appellee


                                              ORDER

        The Court has before it appellant's August 29, 2012 application for temporary injunction for

access to the law library in the Dallas County Jail. The Court DENIES the motion. The Court also

has before it appellant's August 29, 2012 motion for extension of time to prepare and file brief

Because the clerk's record in this appeal has not yet been filed, appellant's brief is not yet due and

the motion is DENIED as premature. Appellant's brief will be due thirty days after the filing of the

clerk's record.

                                                                                     •

                                                       MOLLY         ANCIS
                                                       JUST1C